Citation Nr: 0207735	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to July 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which reopened the veteran's claim 
for service connection based on his submittal of new and 
material evidence, but which denied the benefit sought on 
appeal.  The issue of service connection for the residuals of 
a left ankle fracture was originally before the Board on this 
appeal in August 2001, at which time the Board remanded the 
case to the RO for additional consideration pursuant to the 
recently enacted Veterans Claims Assistance Act of 2000 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  The RO having performed the requested 
development and the issue on appeal having remained denied, 
the case is now returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have a current left ankle disability 
which began in service and/or as a consequence of his active 
duty service.


CONCLUSION OF LAW

The residuals of a left ankle fracture were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection for the residuals of a left 
ankle fracture as well as its duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete this claim under the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  Regulations implementing the VCAA 
have been enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  By virtue of the statement of the case, 
supplemental statement of the case, and the Board's remand 
issued during the pendency of the appeal, the veteran and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim currently on appeal notwithstanding the 
fact that the claim was originally denied as not well 
grounded.  The veteran was afforded VA examinations and all 
relevant records adequately identified by the veteran were 
obtained and associated with the claims folder.  The veteran 
was also given the opportunity to appear and testify before 
the Board to advance any and all arguments in favor of his 
claim.  Additionally, the veteran was notified by the RO in 
a November 2001 letter of VA's duties as well as the action 
it had taken in the veteran's case since the Board's August 
2001 remand and the veteran's claim was adjudicated by the 
RO on the merits in a March 2002 rating decision.

The veteran contends that he injured his left ankle while 
working in a quarry on active duty in Germany in 1963.  He 
testified before the Board that he injured his ankle and was 
placed in a cast six to eight weeks before he was discharged 
from the service on July 15, 1963.  The veteran stated that 
the cast was removed from his left ankle just before being 
shipped back to the United States and that he does not recall 
having participated in a separation examination in May 1963 
or at any other time.  The veteran also testified that he did 
not participate in treatment for his ankle following service 
as he was told that his complaints of pain were simply 
arthritis setting in at the point of injury.

The veteran's wife testified before the Board that she knew 
the veteran while he was stationed in Germany and that she 
recalled his having a cast on his ankle during his active 
service.  The veteran's wife also submitted a statement 
reporting that the veteran had experienced discomfort and 
severe pain over the years as a result of his in-service 
ankle injury.  The veteran submitted a statement from a 
former fellow serviceman who reported being stationed in 
Germany in 1962, having witnessed the veteran injuring his 
ankle, and recalling the veteran wearing a cast from his foot 
to his knee during active service. 

The veteran's service medical records contain an enlistment 
examination dated in August 1960, revealing no complaints 
regarding the left ankle.  A separation examination dated May 
28, 1963, shows no complaints of an ankle injury.  This 
examination report includes a Report of Medical History 
completed by the veteran and signed by the veteran under the 
date of May 28, 1963, stating that, "I am in good health" 
and having no mention of an in-service injury.  Additionally, 
the veteran's service medical records contain a certificate 
dated July 15, 1963, signed by the veteran, attesting to the 
fact that there had been no change in his physical conditions 
since his last "final-type" physical examination on May 28, 
1963.  The veteran's physical profile on July 15, 1963, was 
that of a top-rated soldier, i.e.:  numerically identified as 
"1" in each of the six categories, including the "L" 
category for lower extremities.  The Board notes that the RO 
attempted to obtain treatment records from the veteran's 
station in Germany, but was advised that no additional 
records were available.

Post-service treatment records reveal extensive treatment for 
lower back pain and radiculopathies effecting the veteran's 
lower extremities.  At no time through 1996 did the veteran 
report to his treating physician that he had a past medical 
history including a fracture to the left ankle, nor do the 
treatment records contain complaints of pain associated with 
an ankle injury.  All leg complaints noted are of numbness, 
tingling and weakness and have been associated with the 
veteran's degenerative disc disease.

In April 1996, the veteran underwent general VA examination 
as well as an orthopedic VA examination.  He related having 
fractured his left ankle while serving in the Army in 1961 or 
1962, and having worn a cast for quite some time.  Upon 
examination, the veteran had normal range of motion in his 
left ankle and there was no effusion, swelling or deformity.  
There was some evidence of neuropathy in the left leg and 
foot which was attributed to the veteran's degenerative disc 
problems.  X-rays showed no evidence of recent fracture or 
dislocation in the left ankle and the ankle mortise was found 
to be intact.  A small spur was noted arising from the 
posterior-superior aspect of the calcaneus, but there were no 
findings of degenerative changes.  Consequently, the veteran 
was diagnosed as having a left calcaneal spur.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service during peacetime pursuant to 38 U.S.C.A. Section 
1131.  Also see 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.


Given the evidence as outlined above, the Board finds that 
even if the veteran's service medical records corroborated 
his contention that he injured his left ankle in service, he 
would not be entitled to service connection for the residuals 
of a left ankle injury because there is no medical evidence 
of continuity of symptomatology for the almost forty years 
since his discharge from service.  The veteran's private 
treatment records do not even contain one mention of an ankle 
injury and there are numerous medical reports within those 
records which contain extensive prior medical histories.  
Furthermore, the veteran does not currently have a medical 
condition which can be related to an ankle injury, be it in-
service or not.  Clinical testing and examination have 
resulted in findings that the veteran's complaints of leg 
pain are related to his back condition and that he has a left 
calcaneal spur that is not related to an injury of the ankle.  
Accordingly, the veteran's statements that his current pain 
is associated with an in-service injury are not corroborated 
by medical evidence.  Because laypersons are not competent to 
offer medical opinions, the Board finds that the veteran's 
statements, standing on their own, are not sufficient to 
establish a relationship between his current complaints and 
his alleged in-service injury.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, the Board finds that 
service connection for the residuals of a left ankle fracture 
cannot be granted.


ORDER

Service connection for the residuals of a left ankle fracture 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

